Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-14 and 17-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
As for claim 1, line 11, the cited claim limitations of “the permanent magnet” lacks antecedent basis, hence render claim 1 unclear and indefinite. Claim 1 recites a “first permanent magnet” and a “second permanent magnet”. It is not clear the claimed “the permanent magnet” is referencing to the “first permanent magnet” or the “second permanent magnet”. Hence, claim 1 is render unclear and indefinite.
Dependent claim 9, line 2, is also rejected for the same reason as claim 1.
Dependent claims 2-9 were also rejected 35 U.S.C. 112, second paragraph due to their virtual dependence to claim 1.
As for claim 10, line 14, the cited claim limitations of “the permanent magnet” lacks antecedent basis, hence render claim 10 unclear and indefinite. Claim 10 recites a “first 
Dependent claims 11-14 were also rejected 35 U.S.C. 112, second paragraph due to their virtual dependence to claim 10.
As for claim 17, line 14, the cited claim limitations of “the permanent magnet” lacks antecedent basis, hence render claim 17 unclear and indefinite. Claim 17 recites a “first permanent magnet” and a “second permanent magnet”. It is not clear the claimed “the permanent magnet” is referencing to the “first permanent magnet” or the “second permanent magnet”. Hence, claim 17 is render unclear and indefinite.
Dependent claims 18 and 19 were also rejected 35 U.S.C. 112, second paragraph due to their virtual dependence to claim 17.

Allowable Subject Matter
Claims 15 and 16 are allowed.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SIMON KING whose telephone number is (571)270-1950.  The examiner can normally be reached on Monday-Friday 8:00am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fan Tsang can be reached on 571-272-7547.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 




September 30, 2021
/SIMON KING/Primary Examiner, Art Unit 2653